79641: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-29781: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79641


Short Caption:TOWNSEND (JOHN) VS. STATECourt:Supreme Court


Lower Court Case(s):White Pine Co. - Seventh Judicial District - HC-1610032Classification:Criminal Appeal - Life - Post-Conviction


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:11/19/2020How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantJohn M. Townsend
					In Proper Person
				


RespondentJames DzurendaJames S. Beecher
							(White Pine County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Michael A. Wheable
							(Former)
						


RespondentThe State of NevadaJames S. Beecher
							(White Pine County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Michael A. Wheable
							(Former)
						





Docket Entries


DateTypeDescriptionPending?Document


09/19/2019Filing FeeAppeal Filing Fee waived.  Criminal. (SC)


09/19/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-39094




10/14/2019Docketing StatementFiled Docketing Statement Criminal Appeals (REJECTED PER NOTICE ISSUED 10/15/19). (SC)


10/14/2019Docketing StatementFiled Docketing Statement Docketing Statement part II (REJECTED PER NOTICE ISSUED 10/15/19). (SC)


10/14/2019Docketing StatementFiled Docketing Statement Criminal Appeals part III (REJECTED PER NOTICE ISSUED 10/15/19). (SC)


10/15/2019Notice/OutgoingIssued Notice of Rejection of Filed Document.  Docketing Statement Criminal Appeals. (SC)19-42696




10/22/2019Notice/OutgoingIssued Notice to Request Transcripts. Due date: 10 days. (SC).19-43601




10/22/2019MotionFiled Appellant's Motion for Extension of Time to File Docketing Statement. (SC)19-43663




10/23/2019Transcript RequestFiled Certificate That No Transcript is Being Requested. (SC)19-43821




10/28/2019Order/ProceduralFiled Order Granting Motion. Appellant's Docketing Statement due: 7 days. (SC).19-44328




10/28/2019Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)19-44361




10/28/2019Docketing StatementFiled Docketing Statement Criminal Appeals Part II. (SC)19-44362




10/28/2019Docketing StatementFiled Docketing Statement Criminal Appeals Part III. (SC)19-44363




02/03/2020Notice/OutgoingIssued Notice to File Opening Brief and Appendix. Due Date: 15 days. (SC).20-04542




02/12/2020MotionFiled Appellant's Motion to Withdraw as Counsel of Record. (SC)20-05769




02/18/2020Notice/IncomingFiled Notice of Appearance of Counsel and Request for Briefing Schedule (Thomas Qualls as counsel for appellant). (SC).20-06684




02/19/2020Order/ProceduralFiled Order Granting Motion. The clerk shall remove Kirsty Pickering as counsel for appellant, and add Thomas Qualls as counsel for appellant. Appellant's Transcript Request Form due: 14 days; Opening Brief and Appendix due: 90 days. (SC).20-06758




03/06/2020MotionFiled Appellant's Motion for Extension of Time to File Certificate of No Transcript Request. (SC)20-09071




03/06/2020Transcript RequestFiled Certificate That No Transcript is Being Requested. (SC)20-09073




03/10/2020Order/ProceduralFiled Order Granting Motion.  Notwithstanding its untimeliness, appellant's motion for an extension of time to file a supplemental certificate that no transcripts will be requested is granted.  The supplemental certificate was filed on March 6, 2020.  (SC)20-09449




05/19/2020MotionFiled Appellant's Motion to Extend Time to File Opening Brief. (SC).20-19115




05/20/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Opening Brief and Appendix due: June 18, 2020. (SC).20-19174




06/16/2020MotionFiled Appellant's Motion to Extend Time to File Opening Brief. (SC).20-22531




06/24/2020Order/ProceduralFiled Order Granting Motion.  Appellant shall have until July 20, 2020, to file and serve the opening brief and appendix.  (SC)20-23503




07/20/2020MotionFiled Appellant's Unopposed Motion for Extension of Time to File Opening Brief (Second Request). (SC)20-26414




08/20/2020BriefFiled Appellant's Opening Brief. (SC).20-30791




08/20/2020AppendixFiled Appellant's Appendix Vol I, part 1. (SC).20-30807




08/20/2020AppendixFiled Appellant's Appendix Vol I, part 2. (SC).20-30808




08/20/2020AppendixFiled Appellant's Appendix Vol I, part 3. (SC).20-30809




08/20/2020AppendixFiled Appellant's Appendix Vol II, part 1. (SC).20-30810




08/20/2020AppendixFiled Appellant's Appendix Vol II, part 2. (SC).20-30811




08/21/2020AppendixFiled Appellant's Appendix Vol III, part 1. (SC).20-30812




08/21/2020AppendixFiled Appellant's Appendix Vol III, part 2. (SC).20-30813




08/21/2020AppendixFiled Appellant's Appendix Vol III, part 3. (SC).20-30814




08/21/2020AppendixFiled Appellant's Appendix Vol IV, part 1. (SC).20-30815




08/21/2020AppendixFiled Appellant's Appendix Vol IV, part 2. (SC).20-30816




08/21/2020AppendixFiled Appellant's Appendix Vol V, part 1. (SC).20-30817




08/21/2020AppendixFiled Appellant's Appendix Vol V, part 2. (SC).20-30818




08/21/2020AppendixFiled Appellant's Appendix Vol V, part 3. (SC).20-30819




08/21/2020AppendixFiled Appellant's Appendix Vol VI, part 1. (SC).20-30820




08/21/2020AppendixFiled Appellant's Appendix Vol VI, part 2. (SC).20-30821




08/21/2020AppendixFiled Appellant's Appendix Vol VII, part 1. (SC).20-30822




08/21/2020AppendixFiled Appellant's Appendix Vol VII, part 2. (SC).20-30823




08/21/2020AppendixFiled Appellant's Appendix Vol VIII, part 1. (SC).20-30824




08/21/2020AppendixFiled Appellant's Appendix Vol VIII, part 2. (SC).20-30825




08/24/2020Order/ProceduralFiled Order Granting Motion.  The unopposed motion for an extension of time to file the opening brief is granted.  The opening brief and appendix were filed on August 20 and 21, 2020.  Respondents shall have until September 21, 2020, to file and serve the answering brief.  (SC)20-31032




09/21/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's answering brief due: October 5, 2020. (SC)20-34558




09/25/2020BriefFiled Respondent's Answering Brief. (SC)20-35422




09/25/2020AppendixFiled Respondent's Appendix to Answering Brief Vols. 1-4 (SC)20-35423




10/27/2020MotionFiled Appellant's Unopposed Motion for Extension of Time to File Reply Brief Pursuant to NRAP 26(b)(1)(A) (First Request). (SC)20-39282




10/27/2020Order/ProceduralFiled Order Granting Motion. Appellant's reply brief due: November 30, 2020. (SC)20-39340




11/18/2020BriefFiled Appellant's Reply Brief. (SC)20-42225




11/19/2020Case Status UpdateSubmitted for Decision. (SC)


03/31/2021MotionFiled Appellant's Motion to Withdraw as Counsel Due to Employment with State of Nevada. (SC)21-09382




04/12/2021Order/ProceduralFiled Order Granting Motion to Withdraw.  The clerk of this court shall remove Thomas Qualls as counsel of record for appellant.  Appellant shall have 30 days from the date of this order to retain substitute counsel and cause counsel to file a notice of appearance in this court, or to inform this court in writing that appellant intends to proceed on appeal pro se.  Appellant's failure to file a timely response will be construed as confirmation that he intends to proceed on appeal pro se.  (SC)21-10374




06/22/2021Order/ProceduralFiled Order.  Appellant shall have 30 days from the date of this order to either retain substitute counsel and cause counsel to file a notice of appearance in this court, or to inform this court in writing that appellant intends to proceed on appeal pro se.  (SC)21-17952




10/18/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn3 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-29781




11/12/2021RemittiturIssued Remittitur. (SC)21-32506




11/12/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)



Combined Case View